ACCEPTED
                                                                                                          03-14-00463-CV
                                                                                                                  5169612
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                     5/6/2015 10:28:16 AM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK
                                  PAUL C. VELTE IV
                                        LAWYER & COUNSELOR
109 E. HOPKINS STREET                                                    E-mail: velte@ptexans.com
                                                                                 RECEIVED IN
SUITE 204                                                                         Phone 512-353-2299
                                                                            3rd COURT    OF APPEALS
SAN MARCOS, TEXAS 78666                                                              fax 512-476-9504
                                                                                AUSTIN,   TEXAS
                                                                            5/6/2015 10:28:16 AM
                                                                               JEFFREY D. KYLE
                                                                                     Clerk

                                                           May 5, 2015
TO: All Parties to Suit & Court Staff

RE: Vacation Letter


Dear Sirs:

Please note that I am designating July 3 – July 19, 2015, for a vacation. I ask that you not
schedule any hearings, depositions, or similar matters during this two week period.

If there is an absolute need to contact me, please do so at my cell at 512.296.5563.

Your courtesy is appreciated.

                                              Sincerely yours,




                                              Paul C. Velte IV


PS. This notice is being filed in the following causes and served on counsel of record in each:

CR 14-0452, 14-1801CR, 14-1451CR, and 14-1450CR State v. Saunders (Hays Co.)
CR 14-0754, CR 14-0462, and 13-2949CR State v. Burrier (Hays Co.)
D-1-GN-14-0043921 Maddalena v. Gerretzen (Travis Co.)
C-1-CV-14-011727 Golson v. Synchro Custom Homes (Travis Co.)
D-1-GN-12-002100 Martinez v. Sullivan (Travis Co.)
C-1-CV-14-004232 Titel v. Melchor (Travis Co.)
14-463-CV Titel v. Melchor (Third Court of Appeals)
C-1-CR-15-205896 State v. Walker (Travis Co.)
C-1-CR-15-202393 State v. Kuenstler (Travis Co.)
C-1-PB-088307 Estate of Kirksey (Travis Co.)
No. 8309218 State v. Riley (Austin)
No. 1565A Oehler v. Shoemaker (Kerr Co.)
State v. Walker, (Justice of the Peace, Pct. 5, Travis Co.)
D-1-GN-12-001420 Swede Hill HOA v. Smith (Travis Co.)




                                          2